UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4522

THOMAS NATHAN DAVIS,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T.S. Ellis, III, District Judge.
(CR-95-502)

Submitted: November 6, 1997

Decided: November 21, 1997

Before WIDENER and LUTTIG, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert Lee Jenkins, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Andrew S. Cowan, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Appellant Thomas Nathan Davis appeals his conviction for one
count of assault with a dangerous weapon, in violation of 18 U.S.C.A.
§ 113(a)(3) (West Supp. 1997). He claims that there was insufficient
evidence to sustain his conviction. Finding no merit to his conten-
tions, we affirm.

Testimony at trial was conflicting. Norman "Danny" Loarca testi-
fied that, while he was preparing to pull his boat out of the Potomac
River, Davis approached him with a knife complaining that Loarca
was holding up traffic. Loarca ran, and as he did, he saw another per-
son, Davis's son, smashing the windshield of Loarca's truck with an
ax. Loarca grabbed him, both fell to the ground, and then Davis's son
ran away. Davis then threw Loarca to the ground and jabbed him
repeatedly with the knife. Meanwhile, Loarca saw Davis's son break
the front window of Loarca's boat and damage the boat's fiberglass
with the ax. Davis and his son eventually got into Davis's vehicle and
sped away. Loarca sustained cuts in his left buttock and stomach area.

Loarca's story was corroborated by four government witnesses.
Noe Loarca, Danny Loarca's father, testified that he saw a "young fel-
low" get out of Davis's vehicle and damage the boat with a hatchet.
Farouk Hirmas, a friend of Danny Loarca's, testified that he saw
Danny arguing with a man who was holding a knife. Michael Smith-
Walker, a bystander, saw a person smashing Loarca's boat and then
fleeing. Finally, Detective Ernest Hoenigmann, of the U.S. Park
Police, testified that he located Davis three days after the incident
based on the description of Davis's vehicle.

The defense consisted primarily of the testimony of Davis, who
claimed that he was approached by seven or eight men throwing bot-
tles at him. He said that, later, Danny Loarca blocked Davis's exit
with his boat. After Davis and Loarca exchanged words, Davis testi-
fied that Loarca lunged at him with a knife. He also saw a wrench hit
his van. In the struggle that ensued, Davis grabbed either the wrench
or the knife. Davis also asserts that he heard one of Loarca's friends
say "go get the pistola" before the struggle commenced. Davis

                    2
claimed that, as he drove away, someone threw a sledgehammer into
the windshield of his vehicle.

Evidence is sufficient to support a conviction so long as, "viewing
the evidence in the light most favorable to the prosecution, any ratio-
nal trier of fact could have found the essential elements of the crime
beyond a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319
(1979) (emphasis in original); see United States v. Brewer, 1 F.3d
1430, 1437 (4th Cir. 1993). An appellate court does not review the
jury's decision on the credibility of witnesses. See United States v.
Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

The evidence at trial amply supported the jury's finding of guilt.
The testimony of the Government's witnesses was enough to establish
Davis's guilt if the jury found them credible, which it did. The jury's
verdict indicated that it credited the testimony of Loarca over the tes-
timony of Davis. The trial transcript reveals that Davis's version of
the incident was often contradictory and was not consistent with the
physical evidence. For example, Davis claimed that a sledgehammer
was thrown and lodged in his windshield, an assertion directly contra-
dicted by testimony that the windshield had several strike impressions
on it, not one, and that the sledgehammer could not have lodged in
the windshield because there was no hole in it.

Clearly, the jury had the opportunity to judge the demeanor and
credibility of Davis and elected not to credit his testimony. We will
not disturb the judgment. Accordingly, we find that a rational jury
could have concluded that Davis assaulted Loarca with a dangerous
weapon and did not act in self-defense. For these reasons, we affirm
the judgment of the district court. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    3